Case 1:10-cv-00439-KD-C Document 94 Filed 03/08/21 Page 1 of 2           PageID #: 4675




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

 TIMOTHY WADE SAUNDERS,
                                                       Civil Action Number
       Petitioner,                                       10-00439-KD-C

 v.                                                   Petitioner is under a
                                                       sentence of death
 TERRY RAYBON, Warden of Holman
 Correctional Facility                             No execution is currently
                                                         scheduled
       Respondent.




                              NOTICE OF APPEAL

          Notice is hereby given that Timothy Wade Saunders, Petitioner in the above-

styled case, appeals to the United States Court of Appeals for the Eleventh Circuit from

this Court’s Order of August 20, 2020, denying his Motion to Grant Relief from

Judgment Pursuant to Federal Rule of Civil Procedure 60(b)(6), this Court’s Order of

December 8, 2020, denying his Motion to Alter or Amend Judgment Pursuant to

Federal Rule of Civil Procedure 59(e).
Case 1:10-cv-00439-KD-C Document 94 Filed 03/08/21 Page 2 of 2    PageID #: 4676




         Respectfully submitted this 8th day of March, 2021.



                                            /s/Allyson R. duLac
                                            Allyson R. duLac
                                            Florida Bar No. 067944
                                            Federal Defenders
                                            817 S. Court Street
                                            Montgomery, Alabama 36104
                                            Phone: (334) 834-2099
                                            Fax: (334) 834-0353
                                            E-mail: Allyson_duLac@fd.org




                                        2
